Citation Nr: 0121036	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-23 748	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 1991 decision of the Board of Veterans' Appeals 
(Board) which denied a rating in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Moving Party Represented by:  Roger W. Rutherford, Esq. 



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel






INTRODUCTION

The veteran served on active duty from May 1969 to June 1971.  

This matter is before the Board as an original action on a 
motion alleging CUE in the January 1991 Board decision which 
denied a rating in excess of 30 percent for the service-
connected PTSD.  

By a January 1994 rating action, a 100 percent rating for the 
service-connected PTSD was granted, effective on May 26, 
1992.

In a decision dated in March 1997, the Board granted an 
effective date of February 25, 1992, but no earlier, for the 
assignment of the 100 percent rating for the service-
connected PTSD.  The veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court). 

The veteran appealed the March 1997 Board decision to the 
Court.  In July 1999, the Court issued a Memorandum Decision 
dismissing the appeal of the March 1997 Board decision.  It 
was it held that pursuant to 38 U.S.C. § 7111(e), the claim 
for CUE in the March 1997 Board decision had to be directly 
submitted to the Board.  It was noted that the issue of CUE 
in the January 1991 Board decision had not been reasonably 
raised to the Board.  The Court dismissed the appeal, noting 
that the veteran had not demonstrated that the Board had 
committed either legal or factual error which would warrant 
reversal or remand dismissing the veteran's appeal of the 
Board's March 1997 decision. 


FINDINGS OF FACT

1.  In a January 1991 decision, the Board denied the 
veteran's claim for an increased rating in excess of 30 
percent for the service-connected PTSD.  

2.  The January 1991 decision would have been manifestly 
different but for the failure of the Board to consider 
evidence from the Social Security Administration (SSA) 
demonstrating that the veteran was unemployable and suffered 
PTSD with severe anxiety.  

3.  The evidentiary record at the time of the January 1991 
Board decision now is found to establish that the veteran's 
service-connected PTSD was likely productive of a disability 
picture consistent with that of a demonstrable inability to 
perform substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The January 1991 Board decision that denied the veteran's 
claim for an increased rating in excess of 30 percent for the 
service-connected PTSD involved clear and unmistakable error.  
38 U.S.C.A. §§ 5107, 7105, 7111 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.104, 3.105(a), 20.1403 (2000).  

2.  At the time of the January 1991 Board decision, the 
criteria for the assignment of a 100 percent rating for the 
service-connected PTSD are found to have been met.  38 U.S.C. 
§§ 355, 3007, 4004 (1988 and Supp. 1989); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.132 including Diagnostic Code 9400 (1990).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party alleges CUE in the Board decision of January 
1991 which denied a rating in excess of 30 percent for the 
service-connected PTSD.  

In Russell, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the "Court") 
propounded a three-pronged test for determining when there 
was CUE present in a prior decision. (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error." It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error. It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger. 

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 
25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits);  Luallen v. Brown, 8 
Vet. App. 92 (1995).  

In the March 2000 CUE motion, it has been asserted that the 
January 1991 Board decision contained CUE.  It is argued that 
the Board failed to consider evidence of consisting of an 
October 1988 Decision of the SSA.  It is also argued that the 
Board failed to obtain additional evidence from the SSA.  

The record reflects that service connection for PTSD was 
granted by August 1989 rating decision, rated at 30 percent, 
effective on October 28, 1986.  The veteran appealed from 
that determination, asserting that his service-connected PTSD 
was more severe disabling than reflected by the assigned 30 
percent rating.  

The January 1991 Board Decision denied the claim for an 
increased rating for the service-connected PTSD, rated as 30 
percent disabling.  After reviewing the medical evidence of 
record, the Board was not persuaded that the veteran's PTSD 
was more disabling than reflected by the assigned rating.  
However, as asserted, the Board did not address a report of 
an October 1988 SSA decision that was of record at that time.  

In the October 1988 SSA Decision, it was the indicated that 
the evidence of record confirmed that the veteran suffered 
from a combination of medical problems, including chronic 
bronchitis, anxiety with history of severe depression, chest 
pain, muscular/skeletal in nature, arthritis of the neck, 
hearing loss and dizziness of unknown etiology.  It was 
indicated that June 1988 psychiatric and psychological 
evaluation showed severe emotional conditions which carried 
severe pathology, and that as a result, his social 
functioning was moderately severely impaired.  It was 
indicated that he had many symptoms of PTSD.  It was noted 
that the examiners had found that he was suffering from high 
levels of depression, frequent symptoms of an unusual 
disorder associated with his PTSD and that his profile 
adequately documented his impulsivity and social isolation.  

It was concluded that the he was considered disabled from all 
substantial gainful employment.  It was indicated that 
additional private treatment records showed that the veteran 
was severely depressed and anxious and not considered to be 
capable of gainful employment.  It was concluded that the 
veteran had been disabled since May 15,1987 and it was found 
that his disabilities included major recurrent depression and 
PTSD, Vietnam syndrome with severe anxiety and panic 
disorder.  

Under the rating criteria in effect at the time of the 
Board's January 1991 Decision, the evaluation for the 
veteran's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability.  A 30 
percent rating is warranted when the ability to establish or 
maintain effective and wholesome relationships with people is 
definitely impaired, with psychoneurotic symptoms resulting 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, with 
psychoneurotic symptoms resulting in such reduction in the 
reliability, flexibility, and efficiency levels as to result 
in considerable industrial impairment.  

A 70 percent evaluation requires severe impairment of social 
and industrial adaptability.  A 100 percent evaluation is 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or there must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought; or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 including Diagnostic Code 9411 
(1990).  

The Board concludes in this case that there is CUE in the 
January 1991 Board decision because the Board failed to 
consider the highly probative evidence pertaining to the 
award for benefits by the SSA.  The Board, in concluding that 
a rating in excess of 30 percent was not warranted, focused 
primarily on the clinical findings shown on the most recent 
VA examinations in June and August 1989.  Those examinations 
showed that the veteran's PTSD was considered to be either 
mild to moderate or moderate.  However, the examiners also 
noted that the veteran had stopped working due to 
nervousness.  

As the SSA decision discussed the veteran's psychiatric 
disability and noted findings of PTSD with severe anxiety and 
that he was unemployable since May 15, 1987, the Board finds 
that the result of the January 1991 decision would have been 
manifestly different if this evidence had been fully 
considered.  Therefore, the January 1991 Board decision 
denying more than a 30 percent rating for the service-
connected PTSD was clearly and unmistakably erroneous.  

In light of the decision that the January 1991 Board decision 
was in error, the Board finds that the evidence when 
considered in its entirety now serves to establish that the 
service-connected PTSD was likely manifested by severe social 
and industrial impairment and demonstrably precluded him from 
performing substantially gainful employment as required for 
the assignment of a 100 percent rating under one of the 
criteria in Diagnostic Code 9411 in effect at that time. 

Accordingly, a 100 percent rating is for application under 
the provisions of 38 C.F.R. § 4.132 including Diagnostic Code 
9411 (1990).  

ORDER

Clear and unmistakable error having been found in the January 
1991 Board decision which denied the veteran's claim for a 
rating in excess of 30 percent for the service-connected 
PTSD, the moving party's motion is granted, and a 100 percent 
rating for PTSD is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 




